DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments and Arguments
2.	Claims 1-8, 10-21 and 23-26 are pending.
	Claims 2, 3, 8, 11, 12, 15, 16, 21, 24 and 25, drawn to non-elected inventions and species are withdrawn from examination.
	Claims 9 and 22 have been cancelled.
	Claims 1 and 14 have been amended.
	Claims 1, 4-7, 10, 13, 14, 17-20, 23 and 26 are examined on the merits with species, species (fusion polypeptide): d. SEQ ID NO: 7 and corresponding fusion polypeptide, cathepsin D: interferon induced transmembrane protein 10 (CTSD: IFITM10); and species (breast cancer therapy): an immunotherapy.





Withdrawn Rejections
Claim Rejections - 35 USC § 102
3.	The rejection over claim(s) 1, 4-7, 10, 13, 14, 17-20, 23 and 26 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mintz et al., US. Patent Application Publication US 2007/0083334 A1 (published April 12, 2007/ IDS reference #1, U.S. Patent Application Publication submitted December 6, 2019) is withdrawn in light of Applicants’ arguments presented in section II. beginning on page 6 of the Remarks submitted November 18, 2022.  

Claim Rejections - 35 USC § 103
4.	The rejection over claims 1, 4-7, 9, 10, 13, 14, 17-20, 22, 23 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mintz et al., US. Patent Application Publication US 2007/0083334 A1 (published April 12, 2007/ IDS reference #1, U.S. Patent Application Publication submitted December 6, 2019), and further in view of Park et al. (Annals of Oncology 21: 488-492, 2010 is withdrawn in light of Applicants’ arguments presented in section III. Beginning on page 8 of the Remarks submitted November 18, 2022.  


New and Maintained Grounds of Objection
Specification
5.	The disclosure continues to be objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 49, line 10. 
	Applicants submit to the domain name, www.atcc.org is of record in the Specification, however aver “this domain name reference does not appear to contain a hyperlink, a browser-executable code, or a complete URL”, see Remarks submitted November 18, 2022, page 5, section I.  This point of view has been carefully considered, but fails to persuade.
	If one types the domain it becomes a hyperlink and if one types www.atcc.org in a browser and enters one is directed to the site, hence this citation is regarded as an embedded hyperlink and/or other form of browser-executable code.
	Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
6.	Claim 6 is objected to because of the following informality:  the claim text does not end with the punctuation mark, a period, see page 2 of the Complete Listing of Claims submitted November 18, 2022.  
	Correction is required.
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The rejection of claims 1, 4-7, 10, 13, 14, 17-20, 23 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers et al. (Global Genomic Analysis of Prostate, Breast and Pancreatic Cancer 52 pages, October 1, 2012), and further in view of Maughan et al.(American Family Physician 81(11): 1339-1346, June 1, 2010) is maintained. Claims 9 and 22 have been cancelled.
	Initially, Applicants set forth the requirements for arriving at a proper prima facie conclusion of obviousness, see page 8, section III.  Applicants assert Myers does not constitute prior art because they assert the actual publication date of the report is October 29, 2012 and have reproduced page 2 of the 50 pages, see bridging paragraph of pages 11 and 12; and 1st paragraph on page 12.  Applicants conclude arguments noting their earliest effective filing date is October 14, 2012 corresponding with non-provisional application 61/713,549. Applicants’ arguments and points of view have been carefully considered but fail to persuade.
	Accompanying the first action on the merits (FAOM) mailed July 20, 2022 were additional two sheets noting the report date is October 1, 2012, as well as the addendum to final rept. is dated between September 16, 2010-September 15, 2012, see additional copies of the said two sheets accompanying this Action and previously provided with the FAOM. The first page of the two cover sheets states there are 50 pages within the document. Hence, the date of the prior art is before Applicants’ effective filing date and the rejection is maintained for the reasons of record. 
	Myers teaches a recurrent read-through fusion transcript, CTSD-IFITM10 that is associated with breast cancer and translated into a fusion protein in breast cancer cells, see Appendix B, Abstract on page 2; page 4, 2nd paragraph; and Western blots beginning on page 8.  Absent evidence to the contrary the protein sequence of fusion protein, CTSD-IFITM10 is one and the same as Applicants’ SEQ ID NO: 7.
Breast cancer specimens, breast tissue adjacent to tumors, breast tissue specimens from reduction mammoplasty procedures, as well as breast cancer cell lines were assayed for the CTSD-IFITM10 fusion via Western blot analysis, see Appendix B, Materials and methods section beginning on page 7; Figure 3 caption on page 11 and said Figure;  Final Report for W81XWH-10-1-0790, page 2, Introduction; and Final Report for W81XWH-10-1-0790, 1) Year 1 spanning pages 3 and 4.  The samples for immunoassays did include estrogen receptor positive (ER+) samples and triple negative breast cancer primary tumors, see Appendix B, abstract on page 2; and last paragraph on page 3.
	Myers does not teach once the fusion polypeptide is detected in an individual’s sample, there is administration of a breast cancer therapy to the diagnosed individual.
	However, Maughan teaches the availability of several different breast cancer treatment modalities, as well as treatment options by cancer stage and type, see entire document.  Breast cancer can be treated with breast-conserving surgery, radiation therapy, chemotherapy, endocrine therapy and monoclonal antibodies, see entire document.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to treat the diagnosed breast cancer after screening for a candidate breast cancer biomarker.  One of ordinary skill in the art would have been motivated in both documents to screen and identify candidate breast biomarkers for diagnosis and arrive at the best modality of treatment especially in light of “…the development of gene sequencing, targeted therapies, and molecular diagnostics, breast cancer treatment has the potential to become directed toward each patient’s specific tumor characteristics”, see entire Myers, in particular Appendix B, page 1, abstract; and entire Maughan and in particular , page 1344, New…section. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



08 December 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643